Exhibit 99.1 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. Consolidated Financial Statements with Report of Independent Registered Public Accounting Firm for the years ended December 31, 2009 and 2008 1 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2009 and 2008 Page Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets as of December 31, 2009 and 2008 4 Consolidated Statements of Income and Comprehensive Income for the years ended December 31, 2009 and 2008 5 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2009 and 2008 6-7 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 8 Notes to Consolidated Financial Statements 9 -29 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Management of Wealth Environmental Protection Group, Inc. We have audited the accompanying consolidated balance sheets of Wealth Environmental Protection Group, Inc. (the “Company”), as of December 31, 2009 and 2008, and the consolidated statements of income and comprehensive income, shareholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As described in Note 12 to the consolidated financial statements, the Company restated certain amounts previously reported which affected beginning retained earnings as of December 31, 2007 and cash flows from investing and financing activities for the years ended December 31, 2009 and 2008. Ham, Langston & Brezina, L.L.P. October 28, 2010, except for note 12, as to which the date is February 22, 2011 3 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED BALANCE SHEETS As of December 31, ASSETS (As Restated) (As Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other Total current assets Property, plant and equipment and land and mining rights, net Patents, net - Other - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Value added taxes payable Other taxes payable Income tax payable Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Common stock: $1.00 par value, 10,000 shares authorized, 7,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Due from shareholders - (9,294,795 ) Retained earnings (the restricted portion of retained earnings is $496,396 at December 31, 2009 and 2008) Total shareholders' equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these consolidated financial statements 4 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Year Ended December 31, Net revenue $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Income from operations Interest income Income before provision for income taxes Provision for income taxes Net income Other comprehensive income - foreign currency translation adjustments Comprehensive income $ $ Net income per common share - basic and diluted $ $ Weighted average number of common shares outstanding - basic and diluted The accompanying notes form an integral part of these consolidated financial statements 5 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Additional Other Common Stock Paid-In Comprehensive Shares Amount Capital Income Balance as of January 1, 2008 as previously reported $ $ $ Correction of errors in prior periods (Note 12) - Balance as of January 1, 2008 as restated Net income - Loans to shareholders - Other comprehensive income - foreign currency translation Adjustments - - - Balance as of December 31, 2008, as restated Net income - Loans to shareholders - Declaration of dividend - Other comprehensive income - foreign currency translation adjustments - - - Balance as of December 31, 2009, as restated $ The accompanying notes form an integral part of these consolidated financial statements 6 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Total Due From Retained Earnings Shareholders' Shareholders Restricted Unrestricted Equity Balance as of January 1, 2008, as previously reported $ ) $ $ $ Correction of errors in prior periods (Note 12) - - (310,292 ) (310,292 ) Balance as of January 1, 2008, as restated (7,000 ) Net income - - Loans to shareholders, as restated (9,294,795 ) - - (9,294,795 ) Other comprehensive income - foreign currency translation Adjustments - - - Balance as of December 31, 2008, as restated (9,301,795 ) Net income - - Loans to shareholders (8,065,049 ) - - (8,065,049 ) Dividend declared, as restated - (17, 359,844 ) - Other comprehensive income - foreign currency translation Adjustments - - - Balance as of December 31, 2009, as restated $ ) $ $ $ The accompanying notes form an integral part of these consolidated financial statements 7 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, (As Restated) (As Restated) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Deferred income taxes Loss on write-down of patents - Changes in operating assets and liabilities: Accounts receivable (75,492 ) Inventories Other assets (5,755 ) Accounts payable (276,452 ) Other accrued liabilities Value added taxes payable Other taxes payable Income tax payable (29,186 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property, equipment and improvement (40,637 ) (92,496 ) Purchase of patents - (25,215 ) Net cash used for investing activities (40,637 ) (117,711 ) Cash flows from financing activities: Due to shareholders ultimately declared as a dividend (8,065,029 ) (9,272,639 ) Net cash used for financing activities (8,065,029 ) (9,272,639 ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of year Cash and cash equivalents at the end of year $ $ Supplemental disclosure of cash flow information: Income taxes paid $ $ Non-cash investing and financing activities: Decrease in balance of due from shareholders through declaration and payment of dividend $ $
